United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1046
                        ___________________________

                               Travis W. Adkerson

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                      Andrew Saul, Commissioner of SSA

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                             Submitted: June 29, 2021
                               Filed: July 2, 2021
                                 [Unpublished]
                                   ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Travis Adkerson appeals the district court’s1 order affirming the denial of
disability insurance benefits. We agree with the district court that substantial


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
evidence in the record as a whole supports the adverse decision. See Vance v.
Berryhill, 860 F.3d 1114, 1117 (8th Cir. 2017) (standard of review; Commissioner’s
decision will be upheld if it is supported by substantial evidence in record as whole,
where substantial evidence is enough that reasonable mind might accept it as
adequate to support decision). Specifically, we find that the Administrative Law
Judge’s (ALJ’s) findings discounting Adkerson’s alleged deficits in concentrating and
adapting to work changes were supported by substantial evidence. Even if--as
Adkerson argues--the mental status examination findings cited by the ALJ were not
inconsistent with his subjective complaints, the ALJ also found that Adkerson’s
treatment history and daily activities were inconsistent with his complaints. See
Hamman v. Berryhill, 680 Fed. Appx. 493, 495 (8th Cir. 2017) (unpublished per
curiam) (even if ALJ erred by citing lack of objective medical evidence in
discrediting claimant’s complaints, reversal was not warranted, as ALJ’s findings that
claimant’s treatment history and daily activities were inconsistent with alleged
limitations provided substantial evidence to support adverse credibility
determination).

      The judgment is affirmed.
                     ______________________________




                                         -2-